This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2211

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                                    Jose Manuel Ortiz,
                                        Appellant

                                  Filed August 3, 2015
                                        Affirmed
                                     Worke, Judge

                             Hennepin County District Court
                               File No. 27-CR-12-41140

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Max A. Keller, Lexie D. Stein, Minneapolis, Minnesota (for appellant)

       Considered and decided by Worke, Presiding Judge; Cleary, Chief Judge; and

Smith, Judge.

                         UNPUBLISHED OPINION

WORKE, Judge

       Appellant challenges the district court’s denial of his petition for postconviction

relief, arguing that (1) he was denied effective assistance of counsel, (2) the evidence was
insufficient to support his convictions, and (3) the combined effect of all errors deprived

him a fair trial. We affirm.

                                          FACTS

       On August 29, 2012, A.C. reported to police that she had been sexually assaulted

during a massage by the massage therapist appellant Jose Manuel Ortiz. Ortiz was

charged with third- and fourth-degree criminal sexual conduct, under Minn. Stat.

§§ 609.344, subd. 1(o), .345, subd. 1(o) (2012).

       On August 13, 2013, the district court held a court trial.        A.C. testified that

because her regular massage therapist was not available on August 29, she scheduled her

massage with Ortiz. Ortiz and A.C. discussed the type of massage she preferred. A.C.

identified areas of focus, including her gluteal muscles (glutes). Ortiz told A.C. to

remove her underwear. While A.C. had removed her underwear at prior massages, she

had never been so instructed; therapists told her to undress to her comfort level. Ortiz left

the room and A.C. undressed, laid face-down on the massage table, and covered herself

with a blanket.

       Ortiz began working on A.C.’s upper body. When he moved to A.C.’s lower

body, Ortiz lowered the blanket significantly, and applied more oil than A.C. typically

experienced during a massage. Ortiz exposed A.C.’s entire buttocks while he worked on

her right-side glutes. Ortiz maneuvered his hands to nearly touch the curve between

A.C.’s leg and buttocks, to her inner thigh. A.C. felt uncomfortable but did not say

anything.    Ortiz asked A.C. if she “liked it” several times, to which she felt

uncomfortable responding.


                                             2
       At one point, Ortiz “slipped his finger on the crevice of [the] outer part of [A.C.’s]

vaginal area.” A.C. was shocked and looked at Ortiz, who raised his hand and said,

“whoops accident.” About an hour into the 90-minute massage, Ortiz thrust his fingers in

and out of A.C.’s vagina three or four times. A.C. told Ortiz to stop. But Ortiz “started

rubbing the outer part of [A.C.’s] vagina.” A.C. did not end the massage because she did

not know what to do, she was embarrassed, and she was scared to leave.

       A.C. then turned onto her back. Ortiz massaged A.C.’s calves, bent over, and “put

his mouth over [her right] foot and sucked [her big] toe.” Ortiz tried to separate A.C.’s

legs and she kicked him. A.C. began crying and told Ortiz that she wanted to go. Ortiz

told A.C. that he would leave so that she could dress. When Ortiz returned, A.C. told

him that what he did was wrong. Ortiz told A.C. that “it was beautiful that [she] was able

to have a release, that it was important for [her] to have a release with him and that [she]

should continue this work with him.”

       A.C. walked by two female employees as she exited. She did not say anything to

them because they were young and A.C. did not think that they could do anything for her.

A.C. was also humiliated, and she wanted to leave quickly and avoid talking to anyone.

       On her way home, A.C. called her friend, S.D.          S.D testified that A.C. was

hysterical and crying. A.C. told S.D. that she may have been assaulted during a massage.

S.D. told A.C. to call the police, which she did. Two officers met A.C. at her home. One

officer swabbed A.C.’s toe. A.C. went to the hospital for a medical examination. The

sexual assault nurse examiner (SANE) took a second swab of A.C.’s toe.




                                             3
       A crime-lab analyst who tested the swabs testified that the swab taken by the

officer tested negative for saliva, but the swab taken by the SANE tested positive for

saliva. The results were not surprising because different individuals collected the

samples, and the negative test likely meant that the sample was too small for a positive

result. The DNA profile found on the first swab indicated a mixture of two or more

individuals, including A.C. Ortiz could not be excluded as a contributor, although

99.99% of the general population was excluded. The second swab was also a mixture.

Again, Ortiz could not be excluded as a contributor, although 99.99% of the general

population was excluded. The analyst testified that DNA could be transferred to a toe

from someone’s lip, but it is more likely for DNA to be transferred from the transferee’s

mouth by sucking or licking. She also testified that, although she did not test a vaginal

swab, it would be unlikely to find DNA as a result of digital penetration.

       Ortiz waived his right to testify. The parties stipulated to the admission of a

redacted surveillance video showing A.C. arriving for her appointment and leaving after

her appointment, and agreed that A.C.’s statements to police would not be offered

because there were no transcripts. The district court found A.C. to be credible and found

Ortiz guilty of third- and fourth-degree criminal sexual conduct.

       Ortiz filed a direct appeal, but the appeal was stayed so that Ortiz could pursue

postconviction relief. Ortiz petitioned for postconviction relief, claiming that he was

denied effective assistance of counsel. The district court denied Ortiz’s petition for

postconviction relief, concluding that most of Ortiz’s claims involved trial tactics, which

are not reviewable. The court concluded that even if reviewable, trial counsel’s tactics


                                             4
did not fall below an objective standard of reasonableness, and Ortiz failed to establish

that different tactics would have resulted in a different outcome. Ortiz also argued that

his attorney failed to discuss his right to testify and his right to a jury trial. The district

court credited an affidavit submitted by Ortiz’s trial attorney, in which he stated that

Ortiz was fully advised of the advantages and disadvantages of testifying and not

testifying. The district court likewise concluded that Ortiz failed to provide evidence that

he did not voluntarily waive his right to a jury trial. This appeal follows.

                                      DECISION

Assistance of counsel

       Ortiz argues that he received ineffective assistance of counsel. “When a defendant

initially files a direct appeal and then moves for a stay to pursue postconviction relief, we

review the postconviction court’s decisions using the same standard that we apply on

direct appeal.” State v. Beecroft, 813 N.W.2d 814, 836 (Minn. 2012). This court reviews

ineffective-assistance-of-counsel claims de novo. Opsahl v. State, 677 N.W.2d 414, 420

(Minn. 2004).

       Ortiz bears the burden of proof on establishing the ineffective-assistance-of-

counsel claim. See State v. Jackson, 726 N.W.2d 454, 463 (Minn. 2007). To satisfy this

burden, he “must do more than offer conclusory, argumentative assertions, without

factual support.” State v. Turnage, 729 N.W.2d 593, 599 (Minn. 2007). Ortiz must show

that his attorney’s representation “fell below an objective standard of reasonableness”

and that, but for the attorney’s conduct, the result would have been different. Strickland

v. Washington, 466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 2064, 2068 (1984); Gates v.


                                              5
State, 398 N.W.2d 558, 561 (Minn. 1987) (adopting Strickland test). This court need not

analyze both prongs of the Strickland test if an analysis of one prong is determinative.

Leake v. State, 767 N.W.2d 5, 10 (Minn. 2009).

       “[A]n attorney acts within the objective standard of reasonableness when he

provides his client with the representation of an attorney exercising the customary skills

and diligence that a reasonably competent attorney would perform under the

circumstances.” Dukes v. State, 621 N.W.2d 246, 252 (Minn. 2001) (quotation omitted).

“[T]he performance inquiry must be whether counsel’s assistance was reasonable

considering all the circumstances.” Strickland, 466 U.S. at 688, 104 S. Ct. at 2065. When

examining all the circumstances, this court is to “eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.” Id. at 689, 104 S. Ct. at

2065. We must “indulge a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered

sound trial strategy.” Id. (quotation omitted).

       Trial strategy

       Ortiz challenges much of his counsel’s trial tactics: (1) his attorney refused to

meet him, (2) his attorney failed to prepare for trial, and (3) his attorney failed to

investigate the complainant’s history. Because “[r]epresentation is an art, and an act or

omission that is unprofessional in one case may be sound or even brilliant in another[,]

[w]hat evidence to present to the jury, including which witnesses to call, represents an


                                             6
attorney’s decision regarding trial tactics and lies within the . . . discretion of trial

counsel.” State v. Doppler, 590 N.W.2d 627, 633 (Minn. 1999) (quotation and citation

omitted). Appellate courts, having the benefit of hindsight, do not review for competency

matters of trial strategy. Id. But even if we were to review Ortiz’s claims, our following

analysis shows that he falls short of showing that counsel was ineffective.

              Refused to meet

       Ortiz claims that copies of text messages show that his attorney refused to meet

with him. The messages show that Ortiz asked to meet his attorney in January 2013, and

they agreed on a date, time, and place to meet. It is unclear from the record whether they

met. On May 6, Ortiz requested to meet his attorney on a particular date, but his attorney

replied that he had another trial on that date and suggested they meet at the end of June.

Again, it is unclear whether they met. On June 19, Ortiz asked when they could talk

about the case. It is unclear whether they met to talk about the case. On July 29, Ortiz

asked his attorney if they were meeting anytime soon, and asked what time his trial was

scheduled. On August 5, Ortiz asked his attorney for the time and location of his trial,

and asked if they needed to get together. His attorney replied with the trial information

and stated that they did not need to meet.

       The messages do not establish that Ortiz’s attorney refused to meet with him.

Rather, they show agreements to meet. There is nothing in the record showing that these

meetings did not occur. And Ortiz’s responses do not mention failures to meet or protests

to rescheduling. The record does not support Ortiz’s claim that counsel refused to meet.




                                             7
              Failed to prepare for trial

       Ortiz claims that his attorney met with him only two times and never discussed

trial tactics, including (1) whether to call character witnesses, (2) whether to call fact

witnesses and produce evidence, and (3) how to adequately cross-examine the lab

analyst.   But our supreme court has stated that “the number of attorney-client

consultations” and      “limited    trial   preparation” does not establish inadequate

representation. State v. Caldwell, 803 N.W.2d 373, 387 (Minn. 2011); see also McKenzie

v. State, 754 N.W.2d 366, 370 (Minn. 2008) (concluding that allegation that trial counsel

met with him only twice before trial was simply an argumentative assertion with no

factual support and no showing as to how it constituted ineffective assistance of counsel).

       Ortiz argues that if he had discussed the trial with his attorney, he would have

“chosen to introduce his own evidence and witnesses.” But these were not Ortiz’s

decisions to make. “The decisions on what witnesses to call, whether and how to conduct

cross-examination, . . . what trial motions should be made, and all other strategic and

tactical decisions are the exclusive province of the lawyer after consultation with his

client.” State v. Rosillo, 281 N.W.2d 877, 879 (Minn. 1979) (emphasis added) (quotation

omitted). Even though Ortiz’s claims involve strategy that were for his attorney to

resolve, our following analysis shows that Ortiz fails to establish that his attorney was

ineffective in trial preparation.

                      Character witnesses

       Ortiz claims that he would have called character witnesses that his attorney failed

to call. Ortiz asserts that these witnesses would have attested to his credibility because


                                               8
they wrote letters on his behalf for his sentencing. He claims that the evidence from

character witnesses would have established that Ortiz would never commit this crime.

       First, it is uncertain whether character witnesses would have testified because the

record is devoid of any affidavit from potential witnesses stating that they would testify.

Second, even if the testimony from the character witnesses had been admissible, Ortiz

fails to show that testimony about his character would outweigh A.C.’s testimony, which

the district court found credible, and the corroborating forensic evidence. The district

court provided several reasons for crediting A.C.’s testimony; thus, it is unlikely that a

character witness would have altered the district court’s determination that A.C. was

truthful.

                     Fact witnesses/evidence

       Ortiz admits that there were “no witnesses during the alleged incident.” He claims

that this made it necessary for his attorney to have called the female employees to

describe A.C.’s demeanor after the massage. Additionally, Ortiz claims that his attorney

should not have stipulated to the redacted video, because the full video would have

shown adult female employees rather than the youthful ones A.C. described. He claims

that this was necessary to refute A.C.’s claim that she did not tell them what happened

because they were very young.

       The redacted video showed A.C. arrive and leave. The district court determined

that it did not need to view footage when A.C. was out of view in the massage room. It

was not unreasonable for Ortiz’s attorney to stipulate to admission of the redacted video

of the relevant footage of A.C. Additionally, A.C. testified that she “didn’t want to tell


                                            9
two young girls what had happened to [her] [but] it might have been different if it was an

older woman maybe.” A.C. did not say that she would have told an older woman. In fact,

A.C. testified that she was not comfortable talking to anyone and that she just wanted to

leave. Thus, the employees’ ages were not critical because A.C. stated that she was not

comfortable talking to anyone.

                     Cross-examination

       Ortiz claims that his attorney failed to properly cross-examine the forensic analyst.

Ortiz asserts that a proper examination would have revealed other explanations as to how

his saliva was on A.C.’s toe. He claims that he “could have wiped his mouth . . . and/or

sneezed or coughed causing his saliva to end up on her toe.” Neither of the two affidavits

that Ortiz filed in support of his petition includes a statement that Ortiz wiped his mouth,

sneezed, or coughed while massaging A.C. This is an assertion without factual support.

See Turnage, 729 N.W.2d at 599. Moreover, the analyst testified that DNA could be

transferred to a toe from someone’s lip, but it is more likely for DNA to be transferred

from the transferee’s mouth by sucking or licking.

       Ortiz also argues that his attorney’s cross-examination was inadequate because the

analyst testified that she did not examine the vaginal swab because the case involved

“consensual coitus.” Because this was not the case, Ortiz claims that “her fundamental

misunderstanding . . . . calls into question all of her work.” The analyst testified that she

did not test the vaginal swab based on information from the sexual assault evidence kit.

She testified that based on the information of “where the alleged assault took place and

the information of consensual coitus, [she] determined that the first place that should be


                                             10
tested was . . . the swab from the big toe.” Based on the information she had, she

believed that the sexual assault was the sucking of the toe, not penetration of the vagina.

But this misunderstanding had no effect on the testing the analyst conducted of the swabs

of A.C.’s toe; it merely resulted in her not testing the vaginal swab. And based on the

analyst’s testimony, testing of the vaginal swab may have been futile, because it is

unlikely to find DNA as a result of digital penetration.

              Failed to investigate the complainant’s history

       Ortiz next argues that his attorney failed to investigate A.C.’s history or file

pretrial motions. Ortiz asserts that had his attorney investigated, it could have been

determined whether A.C. “had a prior motive to make up false accusations,” which would

have challenged her credibility and resulted in a different outcome.        But failure to

investigate is not error by defense counsel without a showing that significant exculpatory

evidence would have been discovered. Crisler v. State, 520 N.W.2d 22, 26 (Minn. App.

1994), review denied (Minn. Sept. 28, 1994).

       In his second affidavit, Ortiz claimed that A.C. told police officers that she was

“molested and raped when [she] was four.” The police interviews are not part of the

record. There is no evidence of medical records, child-protection records, or any other

records relevant to a past sexual assault. And even if records were discovered that

revealed that A.C. was assaulted as a child, and these records were determined to be

admissible, Ortiz fails to adequately explain why A.C. would falsely accuse him of sexual

assault based on her being sexually assaulted as a child. In his second affidavit, he

suggested that: “she had a deep emotional response to deep-tissue massage, triggering a


                                             11
flashback to a past occasion where she was sexually assaulted (possibly by a relative).”

But there is no support in the record for this assertion.

       Ortiz also claims that A.C. was “diagnosed as Bipolar . . . before the alleged

incident occurred. [Appellate] counsel has proof that [A.C.] has this medical condition.”

Again, there is no support in the record for this assertion. Ortiz cannot meet his burden

of establishing that counsel was ineffective with a conclusory, argumentative assertion

that lacks factual support. See Turnage, 729 N.W.2d at 599.

       Ortiz presents many challenges to trial counsel’s strategy. These trial tactics were

within counsel’s discretion and are not reviewable on appeal.           But even if these

challenges were reviewable, while Ortiz demonstrates that counsel’s representation

lacked quality, he fails to meet the high standard of establishing unreasonable

representation. Because he fails to show unreasonable representation, we need not

address prejudice. See Leake, 767 N.W.2d at 10.

       Waivers

       Ortiz also argues that he was denied effective assistance of counsel because his

attorney failed to explain the advantages and disadvantages of testifying before Ortiz

waived his right to testify.

       A defendant’s right to testify is personal and may be waived only by the

defendant. See Rosillo, 281 N.W.2d at 878. The defendant’s waiver must be knowingly

and voluntarily made. State v. Walen, 563 N.W.2d 742, 751 (Minn. 1997). When a

defendant knows and understands his right to testify, a claim that his attorney denied him

the right to testify fails “absent some indication in the record that [his] lawyer[] coerced


                                              12
[him] into not testifying by applying undue pressure, using illegitimate means, or

otherwise depriving [him] of [his] free will.” State v. Berkovitz, 705 N.W.2d 399, 407

(Minn. 2005). The defendant has the burden of proving that he did not voluntarily and

knowingly waive the right to testify. Walen, 563 N.W.2d at 751.

      Ortiz admits that he spoke with his attorney about waiving the right to testify and

understood the reasons why he should waive this right, but claims that “in reality” he was

“unaware of the reasons for doing so” because his attorney never informed him of the

advantages and disadvantages of doing so. The following is Ortiz’s waiver:

             Counsel:        Mr. Ortiz, you and I have discussed on
             several occasions your right to testify in this trial, is
             that correct?
             Ortiz:          Yes, correct.
             Counsel:        And do you understand that you have a
             right to testify in your own defense?
             Ortiz:          Yes.
             Counsel:        And you also have a right to choose not
             to testify, do you understand that?
             Ortiz:          Yes, I do.
             Counsel:        And whether you choose or not choose
             to testify it is your choice and your choice alone,
             correct?
             Ortiz:          Yes.
             Counsel:        I can give you counsel, I can give you
             advice, but that decision is going to be a voluntary
             decision that’s going to rest entirely with you, do you
             understand that?
             Ortiz:          Yes.
             Counsel:        And have I given you advice on what to
             do?
             Ortiz:          Yes.
             Counsel:        And what decision did you understand?
             Ortiz:          Not to do it.
             Counsel:        To do what?
             Ortiz:          Testify.
             Counsel:        On your own behalf?


                                           13
              Ortiz:        Yeah.
              Counsel:      Are you making this decision freely and
              voluntarily?
              Ortiz:        Yes.
              Counsel:      And again you understand that if you
              choose to testify the [district court] as the fact-finder or
              if you choose not to testify the [district court] couldn’t
              hold that against you, do you understand that?
              Ortiz:        Yes, I do.
              Counsel:      All right. Do you have any questions for
              me or for the [district] court?
              Ortiz:        No.
              ....
              The court: Sir, have you had enough time to make
              this important decision today?
              Ortiz:        Yes, Your Honor.
              The court: Okay and nobody’s forcing you into
              making that [decision for yourself?]
              Ortiz:        No.

       There is no evidence in the record before this court to show that Ortiz’s defense

counsel did anything other than properly advise him. While Ortiz claims that he “did not

even waive the right to testify[,] [h]e merely stated that he was advised by his attorney

not to testify,” he agreed that he made the “decision” freely and voluntarily. Agreeing

that he made a decision is not merely stating that “he was advised by his attorney.”

       Additionally, in denying postconviction relief, the district court relied on an

affidavit of Ortiz’s attorney, which Ortiz does not contradict. The court stated:

              [Ortiz’s attorney] submitted a sworn affidavit, from which
              we now cite: “Mr. Ortiz was fully advised of his rights,
              including his right to choose to testify or not to testify. He
              fully understood this right, and we discussed at length the
              advantages and disadvantages of each option. In fact, we
              specifically discussed the issue of saliva on the toe, and what
              his likely testimony would be. Mr. Ortiz himself agreed that
              his proffered testimony was likely not credible due to his
              unwillingness or inability to identify why his saliva and


                                              14
              DNA were on the victim’s toe. We discussed why this
              would cause a credibility gap, and how he would be subject
              to cross-examination by the state.”

       Ortiz claims that if he had been fully informed, he would have chosen to testify.

He asserts that this would have changed the outcome because his attorney “made no

argument regarding what actually happened during the massage.”              But his attorney

argued during closing argument that nothing happened, that A.C. was uncomfortable with

a new massage therapist and overreacted. Ortiz’s waiver was valid and he fails to show

that his attorney was ineffective for advising him to waive his right to testify.

       Ortiz also argues that his attorney failed to explain the consequences of waiving a

jury trial, and asserts that he did not validly waive this right. Ortiz has not provided a

transcript for this court to review. It is Ortiz’s responsibility to provide this court with a

transcript.   See State v. Heithecker, 395 N.W.2d 382, 383 (Minn. App. 1986).

Nonetheless, the district court’s order referenced a transcript of Ortiz’s waiver, in which

Ortiz agreed that he (1) had a right to “waive a jury trial and have a court trial where the

judge would replace the jury,” (2) discussed with his attorney the benefits of a jury trial

and a court trial, and (3) “freely and voluntarily” decided that he wanted a court trial and

was giving up the right to have a jury trial. With nothing else to review, we conclude that

Ortiz’s waiver was valid.

       Additionally, in denying postconviction relief, the district court cited to trial

counsel’s affidavit. The court stated:

              [Ortiz’s counsel’s] sworn affidavit on this issue states that
              “Mr. Ortiz was fully advised of his right to have a trial by
              jury, or trial to the court. We fully discussed the advantages


                                             15
              and disadvantages of both options. For him to suggest he
              wasn’t made aware is patently false. We spent considerable
              time weighing these options before trial.           I was
              overwhelmingly satisfied that Mr. Ortiz knew the advantages
              and disadvantages of both options, and he was enthusiastic
              about trying the case to the court.”

       The record before us shows that Ortiz’s waivers were valid; therefore, he fails to

show that counsel was ineffective.

Sufficiency of evidence

       Ortiz claims that the evidence was insufficient to support his convictions. In

reviewing a claim of insufficient evidence, we apply the same standard to a jury trial or a

bench trial. State v. Hughes, 355 N.W.2d 500, 502 (Minn. App. 1984), review denied

(Minn. Jan. 2, 1985). We review the record to determine whether the evidence, when

viewed in the light most favorable to the verdict, is sufficient to allow the fact-finder to

reach the verdict that it did. State v. Webb, 440 N.W.2d 426, 430 (Minn. 1989). We will

not disturb the verdict if the fact-finder, acting with due regard for the presumption of

innocence and the requirement of proof beyond a reasonable doubt, could reasonably

conclude that the defendant was guilty of the charged offense. Bernhardt v. State, 684

N.W.2d 465, 476-77 (Minn. 2004).

       To find Ortiz guilty of third-degree criminal sexual conduct, the district court had

to find that (1) Ortiz performed massage for hire, (2) A.C. was a user of that service, and

(3) “nonconsensual sexual penetration occurred during or immediately before or after”

Ortiz performed the services. Minn. Stat. § 609.344, subd. 1(o). To find Ortiz guilty of

fourth-degree criminal sexual conduct, the district court had to find the first two elements



                                            16
of third-degree criminal sexual conduct, but instead of finding that “nonconsensual sexual

penetration occurred,” it had to find that “nonconsensual sexual contact occurred during

or immediately before or after” Ortiz performed the services. Minn. Stat. § 609.345,

subd. 1(o).

       Ortiz claims that the only evidence of sexual conduct was A.C.’s testimony, which

was not corroborated. But in a criminal-sexual-conduct case like this, A.C.’s testimony

“need not be corroborated.” Minn. Stat. § 609.347, subd. 1 (2012). Ortiz concedes that

corroboration is not necessarily required, but claims that some corroboration is required

when the evidence is otherwise insufficient. Ortiz asserts that the only corroborating

evidence was his saliva found on A.C.’s toe, which could have showed up for many

innocent reasons.

       Ortiz cites to State v. Ani, for the proposition that the absence of corroboration in a

case may support a conclusion that the evidence was insufficient to find a defendant

guilty beyond a reasonable doubt. 257 N.W.2d 699, 700 (Minn. 1977). That was not the

case in Ani, however; the court stated that “the victim’s testimony was positive and not

contradicted, and was strongly corroborated by other evidence.” Id.

       Ortiz also cites to State v. Huss, in which a three-year-old child’s “particularly

troublesome” testimony was the only direct evidence that she had been abused by her

father. 506 N.W.2d 290, 292 (Minn. 1993). The child testified for an hour before she

accused both of her parents of touching her in a bad way; she denied having “yucky

secrets”; she testified that six people had touched her private parts; she included a hug

and a touch to her hair as bad touches; she had not seen her father for a year before trial,


                                             17
but testified that she had taken a shower at his house on the day she gave her testimony;

she was unable to identify her father in the courtroom; and she described her father as

bald and blind, although he was neither. Id. In addition to the child’s testimony being

contradictory and inconsistent with her prior statements and other verifiable facts, there

was the repeated use of a highly suggestive book on sexual abuse. Id. at 292-93. Based

on the “unusual facts” of the case, the supreme court determined that the uncorroborated

testimony, the only direct evidence, was insufficient to support a criminal-sexual-conduct

conviction. Id. at 293.

       This case is far from the situation in Huss, but is similar to Ani because A.C.’s

testimony was positive and not significantly impeached. And there was corroborating

evidence. First, A.C. promptly reported the incident. See Powe v. State, 389 N.W.2d

215, 219 (Minn. App. 1986) (evidence sufficient to support criminal-sexual-conduct

convictions when victim reported the assault the evening it occurred), review denied

(Minn. July 31, 1986). S.D. testified that A.C. called her and told her that she may have

been assaulted during a massage. A.C. reported to the police and went to the hospital the

night of the assault. Second, A.C. was hysterical and crying when she talked to S.D. See

State v. Mosby, 450 N.W.2d 629, 635 (Minn. App. 1990) (victim’s upset, emotional state

after the assault provided corroboration for the criminal-sexual-conduct allegation),

review denied (Minn. Mar. 16, 1990). Finally, Ortiz’s saliva and DNA were found on

A.C.’s toe; Ortiz could not be excluded as a contributor, although 99.99% of the general

population was excluded. The evidence supports Ortiz’s convictions.




                                           18
Cumulative effect

       Ortiz argues that even if each individual error was harmless, the cumulative effect

of the errors warrants reversal. But we have not reviewed for harmless error. We

reviewed Ortiz’s ineffective-assistance-of-counsel claims to determine whether he

established that his attorney’s representation was unreasonable and that, but for the

attorney’s conduct, the result would have been different. None of his allegations support

a conclusion that the result would have been different.

       Affirmed.




                                            19